

116 HR 6357 IH: To authorize the Secretary of Labor to take certain actions to effectively respond during the COVID-19 public health emergency declared under section 319 of the Public Health Service Act to the needs of individuals participating in community service activities under title V of the Older Americans Act of 1965.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6357IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mrs. Lee of Nevada (for herself and Mr. Grothman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Labor to take certain actions to effectively respond during the COVID-19 public health emergency declared under section 319 of the Public Health Service Act to the needs of individuals participating in community service activities under title V of the Older Americans Act of 1965.1.continuity of service and opportunities for participants in community service activities under title V of the Older Americans Act of 1965 To ensure continuity of service and opportunities for participants in community service activities under title V of the Older Americans Act of 1965 (42 U.S.C. 3056–3056p), the Secretary of Labor—(1)(A)may allow for individuals participating in such activities as of March 1, 2020, to extend their participation for a period that exceeds the period described in section 518(a)(3)(B)(i) of such Act if the Secretary determines such extension is appropriate due to the effects of the COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), and(B)may extend the average participation cap for eligible individuals applicable to grantees under section 502(b)(1)(C) of such Act to a cap the Secretary determines is appropriate due to the effects of the COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), and(2)may increase the amount available to pay the authorized administrative costs to an amount not to exceed 20 percent of the grant amount if the Secretary determines that such increase is necessary to adequately respond to the additional administrative needs to respond to the COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d).